 

Exhibit 10.1

 

ALLONGE TO CONVERTIBLE PROMISSORY NOTES

 

Allonge (this “Allonge”) to those certain Convertible Promissory Notes (as
amended, the “Convertible Promissory Notes”) referenced hereto in Exhibit 1 and
made a part hereof, in each case from Bionik Laboratories Corp. (“Borrower”), to
the Holders described therein (the “Holders”).

 

WHEREAS, Section 7.6 of the Convertible Promissory Notes provides, in part, that
the Note may be amended with the written consent of the Company and the holders
of a majority in original aggregate principal amount of the Note and the Related
Notes (as defined in the Convertible Promissory Notes), and that any such
amendment shall be binding on all holders of the Convertible Promissory Notes,
even if they do not execute such consent, amendment or waiver.

 

Borrower and the undersigned Holders, which represent a majority in original
aggregate principal amount of the Note and the Related Notes, agree that each of
the Convertible Promissory Notes shall be revised as follows:

 

1.       The definition of “Qualified Financing” in Section 1.1 of each of the
Convertible Promissory Notes shall be amended and replaced to read as follows:

 

““Qualified Financing” means an equity or equity-linked round of financing of
the Company in whatever form or type that raises, between January 1, 2018 and
March 31, 2018, in one or more tranches aggregate gross proceeds of a minimum of
$2,000,000.”

 

2.       Section 3.1(a) of each of the Convertible Promissory Notes shall be
amended and replaced to read as follows:

 

(a)       Conversion upon Maturity Date. Upon a Maturity Date event specified in
clause (a) of the definition thereof, without any action on the part of the
Holder, the (i) outstanding principal, (ii) accrued and unpaid interest under
the Notes and (iii) the Premium, will be converted into shares of Common Stock
based upon the lesser of (A) the lowest conversion price of New Round Stock in
case there is more than one tranche of New Round Stock or (B) twenty-five cents
($0.25).

 

This Allonge is intended to be attached to and made a permanent part of the
Convertible Promissory Notes.

 

Dated as of the 30th day of March, 2018.

 

 

 

[Remainder of Page Intentionally left Blank; Signature Page in Counterparts
Follows]

 

 

 

 



Maker:   BIONIK LABORATORIES CORP.                  
/s/                                                                 By: /s/ Eric
Dusseux       Name: Eric Dusseux       Title: CEO  

 

 

 

 

Agreed to and consented to pursuant to Section 7.6 of the Convertible Promissory
Notes:

 



Holder:                       By: /s/        Name:       Title:                
            Aggregate Principal Amount of Convertible Promissory Notes  

 

 

 

 

Exhibit 1

 



RGD Investissements, as Holder     Convertible Note $16,666.66 12/23/2016
Convertible Note $16,666.66 1/24/2017 Convertible Note $16,666.66 2/17/2017
Convertible Note $500,000.00 3/28/2017 Convertible Note $150,000.00 8/14/2017
Convertible Note $150,000.00 8/29/2017 Convertible Note $29,350.00 9/14/2017
Convertible Note $100,000.00 10/2/2017 Convertible Note $300,000.00 10/17/2017
Convertible Note $500,000.00 10/30/2017 Convertible Note $600,000.00 11/27/2017
      Star SCI, as Holder     Convertible Note $50,000.00 8/14/2017 Convertible
Note $50,000.00 8/28/2017 Convertible Note $100,000.00 9/14/2017 Convertible
Note $300,000.00 9/28/2017       Lombard, as Holder     Convertible Note
$33,333.33 12/22/2016 Convertible Note $33,333.33 1/26/2017 Convertible Note
$33,333.33 2/15/2017       Lombard, as Holder     Convertible Note $166,666.67
12/28/2017 Convertible Note $166,666.67 1/26/2017 Convertible Note $166,666.67
2/15/2017       Solomar SA, as Holder     Convertible Note $166,666.67
12/22/2016 Convertible Note $166,666.67 1/25/2017 Convertible Note $166,666.67
2/15/2017       Guy Grinberg, as Holder     Convertible Note $50,000.00
1/11/2017       ECI, as Holder     Convertible Note $100,000.00 12/22/2016
Convertible Note $99,975.00 1/26/2017 Convertible Note $100,000.00 2/16/2017
Convertible Note $240,000 9/14/017

 



 

 

 

RREI, as Holder     Convertible Note $150,000.00 10/17/2017       Alain
Krzentowski, as Holder     Convertible Note $50,000.00 10/18/2017      
Rouillon, as Holder     Convertible Note $30,000.00 9/14/2017       Jean-Pierre
Barjon, as Holder     Convertible Note $200,000.00 12/6/2017

 

 

 

 